PER CURIAM.
This action was brought in a justice court to recover the sum of $7.60 for goods, wares, a.nd merchandise alleged to have been sold and delivered to defendant by plaintiff. Defendant appeared in the justice court and filed an answer in which he impliedly admits the sale and delivery of the goods, and alleges as a defense that at the time of such sale he was at work as a farm hand for one Redland, and that the sale was made under an agreement with plaintiff whereby plaintiff agreed to hold said Redland for payment; that Redland deducted the amount thereof from defendant’s wages and is alone liable to plaintiff. The justice tried the case, found adversely to defendant on this defense, and rendered judgment in plaintiff’s favor for the sum of $5.60. Defendant appealed *465to the district court, on questions of law alone, where the judgment was affirmed, and he again appeals to this court.
The judgment is affirmed. There are no questions of law, important or otherwise, of a nature to justify the appeal to this court.
The cause was set down for oral argument in this court in violation of the rules, and no statutory costs will be allowed.